 1

 2

 3

 4

 5

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT

10                      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND

11

12   RYAN HYAMS, and REGINE DUHON,                      Case No. 4:18-cv-06278-HSG
     individuals, on behalf of themselves and all
13   others similarly situated,                         ORDER GRANTING PLAINTIFFS’
                                                        MOTION TO MODIFY CASE
14                  Plaintiff,                          MANAGEMENT ORDER

15          vs.                                         Action Filed: August 21, 2018
                                                        Trial Date:   Not set
16   CVS HEALTH CORPORATION, a Rhode
     Island Corporation, CVS PHARMACY, INC., a
17   Rhode Island Corporation, GARFIELD BEACH
     CVS, LLC, a California Corporation, and CVS
18   RX SERVICES, INC., a New York Corporation,
     DOES 1 through 25, inclusive,
19

20                  Defendants
21

22

23

24

25

26

27

28

                                                    1
        ORDER GRANTING PLAINTIFFS’ MOTION TO MODIFY CASE MANAGEMENT ORDER
 1            Plaintiffs Ryan Hyams and Regine Duhon’s (“Plaintiffs”) Administrative Motion pursuant
 2   to Civil Local Rules 7-11 and 16-2(d), and the Court’s Scheduling Order (ECF No. 27) to Modify
 3   Case Management Order (“Motion”) was considered on the basis of the briefing of the parties, in
 4   Courtroom 2 of the United States District Court located at 1301 Clay Street, Oakland, California
 5   94612, the Honorable Haywood S. Gilliam presiding.
 6            After full consideration of the submissions of the parties, and good cause for modification of
 7   the Case Management Order having been found, the Court hereby GRANTS Plaintiffs’ Motion and
 8   modifies the Case Management Order (ECF No. 27) as follows:
 9            1.         The close of fact discovery, presently set for January 31, 2020, is continued to
10   March 31, 2020.
11            2.     The deadline for exchange of opening expert reports, presently set for February 14,
12   2020, is continued to April 15, 2020.
13            3.     The deadline for exchange of rebuttal expert reports, presently set for March 2, 2020,
14   is continued to May 1, 2020.
15            4.     The expert discovery cutoff, presently set for April 1, 2020, is continued to June 1,
16   2020.
17            5.     Plaintiffs’ class certification filing deadline, presently set for April 15, 2020 is
18   continued to June 15, 2020.
19            6.     Defendants’ opposition to class certification filing deadline, presently set for May 18,
20   2020 is continued to July 17, 2020.
21            7.     Plaintiffs’ reply brief in support of class certification, currently due on June 11, 2020
22   is now due on August 11, 2020.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                         2
           ORDER GRANTING PLAINTIFFS’ MOTION TO MODIFY CASE MANAGEMENT ORDER
 1          8.     The hearing on Plaintiffs’ Motion for Class Certification, currently set for June 25,
 2   2020 at 2:00 p.m. is continued to August 27, 2020 at 2:00 p.m.
 3

 4          IT IS SO ORDERED.
 5

 6   DATED: 12/23/2019                                By:
 7                                                          The Honorable Haywood S. Gilliam, Jr.
                                                              United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
        ORDER GRANTING PLAINTIFFS’ MOTION TO MODIFY CASE MANAGEMENT ORDER
